BLAIR, C.
— This appeal was taken in 1908 from a judgment for $7,000 rendered against appellant in the circuit court of Jackson county in an action for damages for the death of Louis Williams.
The amount involved was sufficient to authorize the appeal to this court at the time the appeal was taken hut for the reasons given in Schwyhart v. Barrett, 223 Mo. 497, does not, of itself, now warrant the retention of jurisdiction of the case.
' It is suggested by respondent’s counsel, however, that since the answer and briefs of counsel for appellant question the jurisdiction of the probate court to appoint the curator who instituted this action for the minor .respondents, the construction of Sec. 34 of Art. 6 of the Constitution of the State is involved and jurisdiction is thereby conferred. This contention cannot be upheld. There is no question in the record as to the existence of jurisdiction in the probate court to appoint curators. The insistence in this case is merely that the facts did not warrant that court in appointing a curator in this instance. No constitutional question was raised o.r suggested in the trial court. The case is transferred to the Kansas City Court of Ap>peals.
Boy, G., concurs.
PER CURIAM.
— The foregoing opinion of Blair,, C., is adopted as the opinion of the court.
All the judges concur.